Exhibit 10.48

January 18, 2008

Alex Shootman

Dear Alex:

This letter modifies the terms of the October 16, 2006 offer letter (the ‘Offer
Letter’) between you and Vignette Corp. regarding severance protection.

Should your employment with Vignette be terminated without “Cause” or if you
resign for “Good Reason,” you will receive severance payments amounting to
twelve months of base salary, plus an amount equal to your Executive Performance
Bonus “EPB” actually paid to you over the 12 months preceding your termination
date (which will not include other bonuses which may have been paid to you
outside of the EPB program). This severance payment will be paid through
Vignette’s regular payroll schedule over the 12 month severance period with
payment contingent upon execution of a Separation Agreement, which will include
appropriate releases and restrictive covenants including non-compete, no hire
and non solicitation clauses equal to the severance period.

In the event of a Change of Control which results in your termination without
Cause or your resignation for Good Reason within 18 months of the date of such
change of control, you will receive severance payments amounting to eighteen
months of base salary, plus an amount equal to your Executive Performance Bonus
“EPB” actually paid to you over the 12 months preceding your termination or
resignation (which will not include other bonuses which may have been paid to
you outside of the EPB program). This severance payment will be paid through
Vignette’s regular payroll schedule over the 18 month severance period with
payment contingent upon execution of a Separation Agreement which will include
appropriate releases and restrictive covenants including non-compete, no hire
and non solicitation clauses equal to the severance period.

The definition of Change of Control stated in your Offer Letter shall be amended
as follows: “Change of Control” for purposes of this letter shall be defined as
(i) the acquisition of more than fifty percent (50%) of the beneficial ownership
interests, or more than fifty percent (50%) of the voting power, of the Company,
either directly or indirectly, in one or a series of related transactions, by
merger, purchase or otherwise, by any person or group of persons acting in
concert (including, without limitation, any one or more individuals,
corporations, partnerships, trusts, limited liability companies or other
entities); (ii) the disposition or transfer, whether by sale, merger,
consolidation, reorganization, recapitalization, redemption, liquidation or any
other transaction, of more than fifty percent (50%) by value of the assets of
the Company in one or a series of related or unrelated transactions over time.



--------------------------------------------------------------------------------

Alex Shootman

January 18, 2008

Page 2 of 2

 

Notwithstanding the foregoing, if you are a “specified employee” within the
meaning of Section 409A of the Code and any final regulations and guidance
promulgated thereunder (collectively “Section 409A”) at the time of your
“separation from service” (as defined under Section 409A), and the severance
payable to you pursuant to this letter, when considered together with any other
severance payments or separation benefits may be considered deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Benefits”), then only that portion of the Deferred Compensation Separation
Benefits which does not exceed the Section 409A Limit may be made within the
first six (6) months following your separation of service in accordance with the
payment schedule specified in this letter. Any portion of the Deferred
Compensation Separation Benefits in excess of the Section 409A Limit otherwise
due to you on or within the six (6) month period following your separation of
service will accrue during such six (6) month period and will become payable in
a lump sum payment on the date six (6) months and one (1) day following the date
of your separation of service date. All subsequent Deferred Compensation
Separation Benefits, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit.

“Section 409A Limit” for purposes of this letter shall mean the lesser of two
(2) times: (i) your annualized compensation based upon the annual rate of pay
paid to you during the Company’s taxable year preceding the Company’s taxable
year of your termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which your employment is terminated.

“Cause” and “Good Reason” shall be defined as set forth in the Offer Letter, and
all other provisions of the Offer Letter remain unchanged.

Please sign and return a copy of this letter indicating your acceptance of its
provisions.

 

Yours truly,

/s/ Michael A. Aviles

Michael A. Aviles

President and CEO

 

Accepted and Agreed To:

Signature:

 

/s/ Alex Shootman

Date:

 

January 18, 2008